Citation Nr: 0521762	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-10 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. J. Hammon, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to April 
1952.  He died in October 2002.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision.  

The Board notes that the veteran's service medical records 
were noted to be among those presumably lost in a fire at the 
National Military Personnel Records Center (NPRC) in 1973.  

The appellant testified at a videoconference hearing at the 
RO on April 21, 2005 before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.  

2.  During his lifetime, the veteran had not established 
service connection for any disability.  

3.  The veteran died on October [redacted], 2002 as the result of 
cardiopulmonary arrest due to end stage coronary artery 
disease.  

4.  The veteran was not shown to have manifested heart 
disease in service or for many years thereafter.  

5.  The fatal coronary artery disease was not shown to have 
been due to any event or incident of the veteran's period of 
service.  

6.  The veteran was not shown to be totally disabled due to 
service-connected disability prior to his death.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by coronary artery 
disease was not due to disease or injury that was incurred in 
or aggravated by service; nor may any be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1310, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2004).  

2.  A service-connected disability is not shown to have 
caused or contributed substantially or materially in 
producing the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).  

3.  The appellant's claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318 lacks legal merit and must be denied as a 
matter of law.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 
C.F.R. §§ 3.22, 20.1106 (2004); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Preliminary Matters - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in November 2002 
advised the appellant of the type of evidence necessary to 
substantiate a claim for service connection for cause of 
death.  

In this letter, the RO also advised the appellant of her and 
VA's responsibilities under VCAA, to include what evidence 
she should provide and what evidence VA should provide.  

Further, the January 2004 Statement of the Case (SOC) and 
April 2004 Supplemental Statement of the Case (SSOC) advised 
the appellant of the type of evidence needed to support her 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1318.  

The appellant was also advised to identify any additional 
evidence that she believed might be relevant to her claim and 
what VA would do to assist her in the development of her 
claim.  

As to the VA's duty to assist the appellant in obtaining all 
relevant records, the appellant asserts that additional 
hospital records from Germany in service might exist.  
However, she is unable to recall where the veteran was 
stationed or the hospital where he might have received 
treatment while in service.  

Thus, the Board finds that any service records are 
unobtainable and that VA has made every reasonable effort to 
locate available records.  

The appellant testified that all other medical evidence 
available that is related to the veteran's condition has been 
obtained and is contained in the record.  She also testified 
that any further lay evidence was unlikely to be forthcoming 
and that the only information referable to her claim was what 
the veteran had told her.  

In the Board's opinion, the appellant has been afforded every 
opportunity to submit evidence in support of her claims.  The 
RO informed her of the VCAA considerations, solicited 
evidence, considered her claim again in light of additional 
evidence she submitted, most recently in the April 2004 SSOC, 
and fully assisted her to the best of VA's ability.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim. 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  

The Board is aware that the veteran's service medical records 
are unavailable.  Under the circumstances, where service 
medical records have been lost or destroyed, the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

The Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  


II.  Service connection for the cause of the veteran's death.  

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially asserts that the 
veteran initially experienced the heart problems that caused 
his death during service.  

In support of her claim, the appellant has submitted the 
certificate of death, which lists the immediate cause of the 
veteran's death as being cardiopulmonary arrest due to end 
stage coronary artery disease.  She has also submitted 
numerous private medical records dated from November 1997 
showing that the veteran received treatment for his heart 
condition.  

The appellant has testified that the veteran told her he had 
experienced dizziness and difficulty breathing while in 
service and believed this was due to heart problems.  He told 
her he was treated for his symptoms at a base hospital in 
Germany.  

The appellant also testified that, during the 23-years of 
their marriage, the veteran had approximately a dozen or so 
episodes of dizziness and a racing heart that she could feel 
when she put her hand on his chest.  

The appellant stated that the veteran did not receive 
treatment for any heart problems until 1997, when it became a 
medical emergency.  According to the appellant, the veteran 
had not sought treatment prior to that time because they had 
no health insurance.  

The medical evidence in the record dated in November 1997 
shows that the veteran had had shortness of breath and chest 
pain suggestive of angina for several years.  A November 10, 
1997 note states that the veteran reported having shortness 
of breath and angina pain intermittently in the past.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.303.  See also 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Based on it review of record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.  

First, the Board finds that the evidence of record does serve 
to show that the veteran developed heart problems in service 
or for many years thereafter.  

There were no reports or diagnoses of heart disease prior to 
1997, and none of the veteran's physicians who treated him 
from November 1997 up to the time of his death provided a 
basis for linking the development the heart problems to any 
event or incident of service.  

In fact, in the November 1997 clinical record, when the 
veteran's heart problem was initially considered by the 
physicians, they reflected that the veteran's symptoms might 
have been present for no more than a few years.  No 
information contained therein tends to support the 
appellant's assertions that the veteran had related symptoms 
that had begun in and continued since service.  

These notations recorded during the course of treatment would 
be the most probative evidence of record regarding the onset 
of the veteran's heart condition.  

Although the Board accepts the credibility of the appellant 
as to what she was told by the veteran and what she felt, she 
is not considered competent to diagnose the nature of any 
medical problems he may have experienced in service or prior 
to 1997.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Accordingly, the Board gives greater weight to the medical 
evidence of record.   As noted, there is no medical evidence 
of record reflecting treatment or findings related to heart 
problems prior to 1997, which is approximately forty-five 
years after the veteran's separation from service.  

In addition, given the appellant's testimony, there is no 
other potentially obtainable competent evidence that would 
tend to support the claim.  

In summary, as the preponderance is against the claim, the 
benefit-of-the-doubt rule does not apply and the appeal must 
be denied.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


III.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318   

The appellant was married to the veteran at the time of his 
death.  However, during his lifetime, the veteran had not 
established service connection for any disability.  
As such, the veteran was not in actual receipt or otherwise 
shown to be entitled to be in receipt of a 100 percent 
disability rating for service-connected disability.  

Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  

In short, the Board finds that the appellant has not met the 
legal criteria for establishing entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  

Therefore, the appellant's claim for entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318 must be denied as a 
matter of law.  See Sabonis, supra.  





ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


